 4:19-cr-03011-JMG-CRZ Doc # 229 Filed: 07/08/20 Page 1 of 3 - Page ID # 764



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:19-CR-3011

vs.
                                                           ORDER
DANTE D. WILLIAMS,

                   Defendant.


      This matter is before the Court on the defendant's objection (filing 224)
to the magistrate judge's order (filing 226) denying his motion to appoint new
counsel (filing 219). This is a non-dispositive pretrial order. See United States
v. Harlan, 960 F.3d 1089, 1091 (8th Cir. 2020). Accordingly, the Court will
reconsider the magistrate judge's ruling only if the ruling is clearly erroneous
or contrary to law. See 28 U.S.C. § 636(b)(1)(A); Ferguson v. United States, 484
F.3d 1068, 1076 (8th Cir. 2007).
      The magistrate judge's ruling here was neither. The Court has reviewed
the record made at the hearing on the defendant's motion, at which he
expressed his dissatisfaction with his appointed counsel. Filing 221; filing 222.
But while a defendant is entitled to competent and effective legal counsel, he
is not entitled to more. Harlan, 960 F.3d at 1092. And when faced with a
motion to appoint substitute counsel, the Court must balance several factors,
including the need to ensure effective legal representation, the need to thwart
abusive delay tactics, and the reality that a person accused of crime is often
genuinely unhappy with an appointed counsel who is nonetheless doing a good
job. Id. The court must conduct an adequate inquiry into the nature and extent
of an alleged breakdown in attorney-client communications. United States v.
 4:19-cr-03011-JMG-CRZ Doc # 229 Filed: 07/08/20 Page 2 of 3 - Page ID # 765




Farah, 899 F.3d 608, 614 (8th Cir. 2018), cert. denied sub nom. Daud v. United
States, 139 S. Ct. 1275 (2019), and cert. denied, 139 S. Ct. 1275 (2019).
      The magistrate judge did that, and more, and did not err in finding that
the defendant was not entitled to replacement counsel. A defendant who is
dissatisfied with appointed counsel must show "justifiable dissatisfaction" to
warrant substitution of counsel, such as a conflict of interest, an irreconcilable
conflict, or a complete breakdown in communication between the attorney and
the defendant. Harlan, 960 F.3d at 1092. The focus of the inquiry is the
adequacy of counsel in the adversarial process, not the defendant's relationship
with his attorney. United States v. Delacruz, 865 F.3d 1000, 1008 (8th Cir.
2017). "Justifiable dissatisfaction" does not include a defendant's frustration
with counsel who does not share his tactical opinions but continues to provide
zealous representation: a defendant has no right to a meaningful relationship
with appointed counsel, nor to an attorney who will docilely do as he is told.
See id.; United States v. Kelley, 774 F.3d 434, 439 (8th Cir. 2014).
      In this case, the defendant may be unhappy with his situation, but he
has not identified any way in which his appointed counsel's representation has
been deficient. The defendant might not like his counsel's advice, but that
doesn't mean his counsel has been incompetent or ineffective, and the record
suggests the opposite. The magistrate judge's refusal to replace counsel was
certainly neither clearly erroneous nor contrary to law.
      Because the defendant sought to appeal the magistrate judge's ruling on
this matter, the magistrate judge did not reach the question of whether the
defendant should be permitted to proceed pro se. Accordingly, it remains for
the magistrate judge to determine whether the defendant's contingent request
to represent himself was knowingly and voluntarily made—that is, whether
the defendant has been made sufficiently aware of his right to have counsel



                                       -2-
 4:19-cr-03011-JMG-CRZ Doc # 229 Filed: 07/08/20 Page 3 of 3 - Page ID # 766




and of the possible consequences of a decision to forgo the aid of counsel. See
Jones v. Norman, 633 F.3d 661, 667 (8th Cir. 2011). But as to his request for
replacement counsel,


      IT IS ORDERED that the defendant's objection (filing 224) is
      overruled.


      Dated this 8th day of July, 2020.

                                           BY THE COURT:


                                           John M. Gerrard
                                           Chief United States District Judge




                                     -3-
